Affirmed as Modified and Opinion Filed April 26, 2017




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00465-CR

                          VANESSA DENISE THOMAS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-52793-N

                             MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Evans
                                  Opinion by Justice Bridges
       Vanessa Denise Thomas appeals her conviction, following the adjudication of her guilt,

for aggravated sexual assault of a child younger than fourteen years. The trial court assessed

punishment at thirteen years’ imprisonment. On appeal, appellant’s attorney filed a brief in

which he concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).
        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

        Although not an arguable issue, we note the trial court’s judgment contains an error.

Appellant was convicted of aggravated sexual assault of a child younger than fourteen years, an

offense subject to the sex offender registration requirements of Chapter 62. See TEX. CODE

CRIM. PROC. ANN. art. 62.001(5)(A) (West Supp. 2015). The judgment, however, states the sex

offender registration requirements “do not apply to the Defendant.” Accordingly, on our own

motion, we modify the judgment to show that sex offender registration requirements apply and

the victim’s age was six years. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–

28 (Tex. Crim. App. 1993); Estrada v. State, 334 S.W.3d 57, 63–64 (Tex. App.—Dallas 2009,

no pet.).

        As modified, we affirm the trial court’s judgment.




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47
160465F.U05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VANESSA DENISE THOMAS, Appellant                   On Appeal from the 195th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00465-CR         V.                      Trial Court Cause No. F13-52793-N.
                                                   Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Evans participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to show that Sex Offender Registration Requirements do apply to the defendant and that the age
of the victim at the time of the offense was six years.

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered April 26, 2017.




                                             –3–